DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-6, 8-13, 15-18, and 20-23 are pending in the current application.
	Claims 1, 8, and 15 are amended as filed on 05/02/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/581,637 (reference application), hereinafter 637.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to claims 1, 8, and 15, 637 taught a method for generating network traffic statistics (claim 17, lines 1-2) comprising: receiving, at a network information collector device via a network, an accumulating map from a network appliance device, wherein the accumulating map comprises a condensed and aggregated version of web traffic flow information to the network appliance device (claim 17, lines 18-29); receiving, at the network information collector device via the network, additional accumulating maps from other network appliance devices (claim 17, lines 33-35); populating an accumulation map database with the accumulating map and the additional accumulating maps (claim 17, lines 33-35, the additional appliances); and generating a report of the network traffic statistics hosted by the network appliance device and the other network appliance devices (claim 17, lines 36-38, the GUI contains the reports).
Likewise, claims 2-7, 9-14, and 16-20 are also rejected, at least, based on their respective dependencies on claims 1, 9, and 17.  Furthermore, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11-13, 15-16, 18, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (Pre-Grant Publication No. US 2016/0357587 A1), hereinafter Yadav, in view of Frey et al. (Pre-Grant Publication No. US 2014/0086069 A1), hereinafter Frey, and in further view of Heinrich et al. (Pre-Grant Publication No. US 2014/0157142 A1), hereinafter Heinrich.

2.	With respect to claims 1, 8, and 15, Yadav taught a method for generating network traffic statistics (0100, lines 1-9, where the aggregated data is the network traffic data of figure 7 and the collector is the appliance) comprising: receiving, at a network information collector device via a network, an accumulating map from a network appliance device, wherein the accumulating map comprises a condensed and aggregated version of web traffic flow information to the network appliance device (0036, lines 1-12, where the engine is the collector, and where the accumulating map can be seen in 0100, lines 13-14, where the data is aggregated and the flows are mapped.  Accordingly, the aggregated data, which is based on the report data, can accumulated data as being only specific elements of the total data, in accordance with 0100, lines 1-4, where only the portion thereof of the flow data is transmitted); populating an accumulation map database with the accumulating map (0100, where the engine’s generated reports are stored in the database of 0101); and generating a report of the network traffic statistics hosted by the network appliance device and the other network appliance devices (0100, where the engine’s generated reports are based on the collected data).
	However, Yadav did not explicitly state receiving, at the network information collector device via the network, additional accumulating maps from other network appliance devices; wherein the accumulating map is limited to a maximum number of entries for a specified time period; and populating a database with the additional accumulating map data.  On the other hand, Frey did teach receiving, at the network information collector device via the network, additional accumulating maps from other network appliance devices (0029, where the different tables populate the tables and the tables are the accumulating maps in accordance with figure 5, based on the applicant depiction of an accumulating map in figure 4A and paragraph 0015); wherein the accumulating map is limited to a maximum number of entries for a specified time period (0052, where the no new traffic that is recent is a target number in a specified time period, and the maximum amount of entries is the maximum amount of entries that fit within the 10 minute time window before the system scales down, under broadest reasonable interpretation.  See also 0043, where room needs to be made to allow new entries.  Also see, 0044, where the TA having a limit of entries is explicitly shown); and populating a database with the additional accumulating map data (0022, where the additional data from the other LAN devices is populated into the accumulating map of figure 5).
	However, Yadav did not explicitly state wherein the accumulating map is limited to a defined number of entries for a specified time period, wherein the defined number of entries for the specified time period reduces an amount of the web traffic flow information collected.  On the other, hand Heinrich did teach wherein the accumulating map is limited to a defined number of entries for a specified time period, wherein the defined number of entries for the specified time period reduces an amount of the web traffic flow information collected (0132-0133, where the system shows setting a defined number of entries per time period.  In this examples case, it is 0 entries for a specified time period.  Likewise, the accumulating/aggregating map can be seen in 0233  See also 0341, for the total entries to be displayed as a different example.  Accordingly, claiming wherein the defined number of entries for the specified time period reduces an amount of the web traffic flow information collected is to claim the intended results of the system, which is not given patentable weight).  Both of the systems of Yadav and Heinrich are directed towards managing data and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Yadav, to utilize a defined number of entries for the accumulating map, as taught by Heinrich, in order to map the generated maps more “user friendly”.

3.	As for claims 2, 9, and 16, they are rejected on the same basis as claims 1, 8, and 15 (respectively).  In addition, Frey taught wherein the accumulation map is encrypted and the method further comprises: decrypting the accumulation map prior to populating the accumulation map database (0065, where the decryption is implicitly taught based on the encryption)

4.	As for claims 4, 11, and 18, they are rejected on the same basis as claims 1, 8, and 15 (respectively).  In addition, Frey taught wherein the accumulating map is generated using an eviction policy that removes at least some of the web traffic flow information (0043, where the eviction policy can be seen).

5.	As for claims 5 and 12, they are rejected on the same basis as claims 4 and 11 (respectively).  In addition, Frey taught wherein the eviction policy is a batch eviction of the web traffic flow information (0043, where 0026 shows that the data comes in batches which teaches that the eviction policy would remove in batches, when at capacity, in order to make room for the incoming data).  Both of the systems of Yadav and Frey are directed towards managing network flow data and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Yadav, to utilize populating the map/table and a specified eviction policy, as taught by Frey, in order to ensure that the system does not overload it’s memory buffers and maintains all relevant data that it is able to acquire.

6.	As for claims 6, 13, and 20, they are rejected on the same basis as claims 1, 8, and 15 (respectively).  In addition, Frey taught wherein the accumulating map comprises an eviction log for collected information in excess of a target number of entries for a specified time period, the eviction log comprising a strings of information in 
excess of the target number of entries for the specified time period (0052, where the no new traffic that is recent is a target number in a specified time period, and where it is given that the entry information is logged, otherwise, there would not be a location from which to evict the entries)

8.	As for claim 22, it is rejected on the same basis as claim 1.  In addition, Frey taught wherein the accumulation map comprises one aggregated entry for the network appliance device and a particular port within the specified time period (0052, where the TA tables port data for the network appliance can be seen in, at least, 0019).

9.	As for claim 23, it is rejected on the same basis as claim 1.  In addition, Yadav taught wherein the accumulation map comprises the web traffic flow information and one or more indexing structures (0100, where web traffic can be seen in 0020, and an indexing structure is given in order to keep the data organized.  See the table of 0106 for example).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav, in view of Frey, in view of Heinrich, and in further view of Ivie (Pre-Grant Publication No. US 2006/0123035 A1).

10.	As for claims 3, 10, and 17, they are rejected on the same basis as claims 1, 8, and 15 (respectively).  In addition, Frey taught wherein the accumulation map is compressed and the method further comprises: initiating a request for additional data from the network appliance device and the other network appliance devices (0022).  However, Frey did not explicitly state that it performed actions based on the compression.  On the other hand, Ivie did teach that it performed actions based on the compression (0046, where it is taking the compression into account with respect to adding the additional data).  Both of the systems of Frey and Ivie are directed towards managing databases and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of the combination of Yadav and Frey, to utilize adjusting tables/databases based on compression type, as taught by Ivie, in order to ensure that the system maximizes its storage/bandwidth efficiency.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yadav, in view of Frey, in view of Heinrich, and in further view of Yadav (Pre-Grant Publication No. US 2016/0359872 A1), hereinafter Yadav872.

11.	As for claim 23, it is rejected on the same basis as claim 1.  However, the combination of Yadav and Frey did not explicitly state wherein the accumulation map comprises an aggregated packet loss associated with a hierarchical domain string in the web traffic flow information.  On the other hand, Yadav872 did teach wherein the accumulation map comprises an aggregated packet loss associated with a hierarchical domain string in the web traffic flow information (0307, where the aggregated packet loss data can be see, and this sensor data is collected for a domain in accordance with 0618.  Accordingly, the domain string information can be seen in the substring of 0623).  Both of the systems of Yadav and Yadav872 are directed towards managing network flows and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Yadav, to utilize aggregating packet loss data, as taught by Yadav872, in order to better manage network loss data, which helps effectuation the quality of the network. 

Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive.

12.	The applicant argues on pages 9-10 that “Heinrich is describing a “front end” interface or device that is used to delete data that it derived or received from a “back end” system. In claim 1, the “network information collector device” is “receiving... accumulating map from a network appliance device” and the “network appliance device” has the “web traffic flow information to the network appliance device” that is then “condensed and aggregated.” At best, the process in Heinrich appears to be the inverse of any description related to claim 1, because Heinrich receives information from the “back end data processing means” and deletes it at the “front end data processing means,” whereas the “web traffic flow information” from the “network appliance device” is “condensed and aggregated” at the same device, then transmitted to the “network information collector device.””
	However, the cited portion of the claim (in which Heinrich is applied) states “wherein the accumulating map is limited to a defined number of entries for a specified time period, wherein the defined number of entries for the specified time period reduces an amount of the web traffic flow information collected”.  The cited portion of Heinrich states that the aggregated mapped data (the accumulated mapped data) will have its entries removed after a predefined period of time based on a defined number of entries (which is 0 is this case).  The act of “network information collector device” is “receiving... accumulating map from a network appliance device” was previously shown by Yadav (0036, lines 1-12, where the engine is the collector, and where the accumulating map can be seen in 0100, lines 13-14, where the data is aggregated and the flows are mapped.  Accordingly, the aggregated data, which is based on the report data, can accumulated data as being only specific elements of the total data, in accordance with 0100, lines 1-4, where only the portion thereof of the flow data is transmitted).  Thus, the limitation are shown per the claimed invention.  

13.	The applicant also argues on page 10 that “Heinrich describes that the data at the “front end” is deleted as part of the “automatic erasure” when “no user entry is performed for a given maximum time duration.” In other words, this description is not limiting an accumulating map at all, but merely triggering an “erasure” process at a completely different device than what is described in claim 1. Further, in Heinrich, having O-entry interactions with an interface and then deleting “data that has been derived from data received from the back end data processing means” that is now located at the device providing the interface is not describing features of claim 1. For example, claim 1 recites that the “defined number of entries for the specified time period reduces an amount of the web traffic flow information collected.” In Heinrich, no information is provided through interactions, so no information is collected. Performing an “automatic erasure” when “no user entry is performed for a given maximum time duration””.
	It is to be noted that for similar reason as above, Heinrich was only utilized to teach the entries per specified time period limitation.  Transferring to the accumulating map and etc., were previously shown by the combination of Yadav and Frey, as claimed in the rejection.  However, even assuming arguendo that limiting a number of entries on the map was not taught by the above arguments, it can be seen that 1) providing a limit to an amount of received data in a specific time period is obvious and well known in computing and has been for many decades. 2) figure 13 and paragraph 0168 shows an accumulating map that tracks accumulated data and displays rate information, which implicitly teaches a number of entries per a specified time period.  Thus, the limitations have been shown.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Colossi et al. (Pre-Grant Publication No. US 2004/0215626 A1), claim 18 & 0192, limiting a number of entries, based on a time period, in an aggregating map.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452